DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 06 January 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1-7 is/are drawn to a method (i.e., a process), claim(s) 15-20 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 8-14 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 8, and 15 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to placing limits on an event (i.e. a garage sale) from a seller with event activation. Specifically, the claims recite receiving an event from a seller, receiving a first set of information from the seller, placing a limit on the event, receiving an activation request from the seller and activating the event, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) OR (managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions) OR Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as one or more computer processors, a database merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the computer processors and database perform(s) the steps or functions of the abstract idea. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. The specification, in at least 0051, describes the computer implementation to "include, but are not limited to, personal computer systems, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using one or more computer processors and a database to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, the one or more computer processors and a database perform(s) the steps or functions of the method in claim 1 and listed above. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of embodied in the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea of placing limits on an event (i.e. a garage sale) from a seller with event activation. Specifically, claims 2, 9, and 16 describe the possible received information which constitutes details of the proposed event. Claims 3-5, 10-12, and 17-19 describe which specific limits on the event are permitted. Claims 6, 7, 13, 14, and 20 are simply claiming a search of the received data (i.e., a search of the garage sales). The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Examiner's Note: Paragraph 0060 defines a computer readable storage medium as "not to be construed as being transitory signals per se". However, Examiner does recommend amending the claims to make the record clear that the claims themselves are not directed towards transitory storage media.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj Abhyanker (Pub. #: US 2014/0143061 A1) in view of  "Garage, yard sales could be more frequent under proposed Spokane Law", The Spokesman-Review, 14 April 2018 (This non-patent literature will herein be referred to as Hill).
Claims 1, 8, 15:
These claims are analogous with different representative embodiments; claim 1-7 is a method embodiment, claim 15-20 is a system embodiment, and claim 8-14 is a computer-readable medium embodiment. Abhyanker teaches a computer system with computer-readable media in at least 0400-0401 for performing the steps:
receiving, by one or more computer processors, an event from a seller; receiving, by the one or more computer processors, a first set of information from the seller; storing, by the one or more computer processors, the first set of information in a database; 
(Abhyanker: 0174, 0274)

(Abhyanker: 0274, 0283, 0557)
Abhyanker does not appear to teach placing a limit on the events input into the system. However, Hill teaches that cities often place limits in both duration and frequency upon events such as garage or yard sales in at least the 2nd paragraph on the 3rd page: "Laws governing the frequency and length of garage and yard sales vary by where you live".
It would have been obvious to one of ordinary skill at the time the invention was filed to apply the technique placing of limits on events such as garage or yard sales as taught by Hill within the automated event listing system taught by Abhyanker. Motivation to do so comes from the desire to automate the enforcement of municipality rules in order to avoid nuisances (Hill, 3rd paragraph on the 2nd page).
Claims 2, 9, 16:
wherein the first set of information comprises at least one of an email address, a sale date, a sale date range, a sale time, a sale time range, a sale location, a sale goods genre, and a sale price range of the sale goods.
(Abhyanker: 0174, 0274)
Claims 3, 10, 17:
Abhyanker does not appear to teach placing a limit on the events input into the system. However, Hill teaches that cities often place limits in both duration and frequency upon events such as garage or yard sales in at least the 2nd paragraph on the 3rd page: "Laws governing the frequency and length of garage and yard sales vary by where you live".
It would have been obvious to one of ordinary skill at the time the invention was filed to apply the technique placing of limits on events such as garage or yard sales as taught by Hill within the automated event listing system taught by Abhyanker. Motivation to do so comes from the desire to automate the enforcement of municipality rules in order to avoid nuisances (Hill, 3rd paragraph on the 2nd page).
Claims 4, 11, 18:
Abhyanker does not appear to teach placing a limit on the events input into the system. However, Hill teaches that cities often place limits in both duration and frequency upon events such as garage or yard sales in at least the 2nd paragraph on the 3rd page: "Laws governing the frequency and length of garage and yard sales vary by where you live".
It would have been obvious to one of ordinary skill at the time the invention was filed to apply the technique placing of limits on events such as garage or yard sales as taught by Hill within the automated event listing system taught by Abhyanker. Motivation to do so comes from the desire to automate the enforcement of municipality rules in order to avoid nuisances (Hill, 3rd paragraph on the 2nd page).
Claims 5, 12, 19:
Abhyanker does not appear to teach placing a limit on the events input into the system. However, Hill teaches that cities often place limits in both duration and frequency upon events such as garage or yard sales in at least the 2nd paragraph on the 3rd page: "Laws governing the frequency and length of garage and yard sales vary by where you live".
It would have been obvious to one of ordinary skill at the time the invention was filed to apply the technique placing of limits on events such as garage or yard sales as taught by Hill within the automated event listing system taught by Abhyanker. Motivation to do so comes from the desire to automate the enforcement of municipality rules in order to avoid nuisances (Hill, 3rd paragraph on the 2nd page).
Claims 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj Abhyanker (Pub. #: US 2014/0143061 A1) in view of  "Garage, yard sales could be more frequent under proposed Spokane Law", The Spokesman-Review, 14 April 2018 (This non-patent literature will herein be referred to as Hill) in view of Himmelstein (Pub. #: US 2004/0162064 A1).
Claims 6, 13:
Abhyanker does not appear to specify receiving a request and a second set of information and generating a list of one or more events based thereon. However, Himmelstein teaches a database of yard sales active-able based on "genre" and "location" in at least 0096. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the automated event listing system taught by Abhyanker with the searchable database and navigation providing features of Himmelstein. Motivation to do so comes from the desire to provide advertisements to a mobile device as it passes certain locations (Himmelstein: 0097).
Claims 7, 14, 20:
Abhyanker does not appear to specify receiving a second set of information including at least one of several pieces of information However, Himmelstein teaches a database of yard sales active-able based on "genre" which corresponds to "event genre" and "location" which corresponds to an origin location in at least 0096. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the automated event listing system taught by Abhyanker with the searchable database and navigation providing features of Himmelstein. Motivation to do so comes from the desire to provide advertisements to a mobile device as it passes certain locations (Himmelstein: 0097).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621